Citation Nr: 1242416	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously-diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is taking this action to expand the scope of the Veteran's claim so that it recognizes any current psychiatric disorder found, regardless of how it may be diagnosed by individual physicians.

In July 2012, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  He attributes this condition to his having been involved in the cleaning up of a deadly helicopter crash site during his military service in Korea.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Inservice Clinical Records 

The Veteran claims that he was hospitalized for mental health treatment at Osan Air Base in Korea for approximately seven days.  He testified that this occurred following a helicopter crash in March 1974.

The Veteran's service personnel records reflect that he was stationed in Korea from May 26, 1973 until May 26, 1974.

In June 2011, the RO requested a search of available in-service clinical records from January 1, 1973 to December 31, 1973, which did uncover records of hospital treatment, but not for any psychiatric treatment.  However, based upon the Veteran's testimony before the Board, the RO should conduct a search for any available hospitalization/clinical records from January 1, 1974 to June 1, 1974.  

B.  Post Service Evidence Available

An August 2003 letter from Kentucky Retirement Systems indicates that the Veteran was granted disability retirement from his post service employment as a firefighter.  In addition, the Veteran testified that he received annual physical examinations while employed as a firefighter.  Finally, VA treatment records reference both inservice stressors and stressors relating to the Veteran's post-service employment as a firefighter.  

Under these circumstances, the RO must attempt to obtain all available treatment records relating to the Veteran's post-service employment, including his having eventually been granted disability retirement.

C.  Stressor Verification Needed

At his hearing before the Board, the Veteran provided new information concerning his alleged inservice stressor.  Specifically, the Veteran testified that he had cleaned up the site where an Army helicopter had crashed in March 1974 while conducting night training near Osan Air Base in Korea, killing all 11 people onboard.  Given the new information provided, the RO should attempt to verify the Veteran's alleged in-service stressor.

It is also noted that the Veteran submitted a letter which was purportedly written by his daughter in 1994 (years before he began seeking VA psychiatric treatment) describing the incident with the helicopter in Korea.  This letter has not been considered in conjunction with the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for any available hospitalization/clinical records relating to the Veteran's alleged inservice hospitalization for mental health treatment from January 1, 1974 to June 1, 1974 at Osan Air Base in Korea.

2.  Ask the Veteran to identify, and then attempt to obtain all identified VA and non-VA medical providers who have treated him for a psychiatric disorder, including depressive disorder, not otherwise specified, and PTSD, since service.  

Regardless of his response, the RO should obtain updated treatment records relating to the Veteran, since June 2011, from the VA medical center in Huntington, West Virginia.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Contact the Veteran's former employer and/or Kentucky Retirement Systems and request copies of any available medical treatment records relating to the Veteran, including records relating to his disability retirement.  

4.  Then, schedule the Veteran for a VA psychiatric examination, with an examiner other than the one who conducted the November 2010 VA examination, to determine the nature and etiology of any current acquired psychiatric disorder, to include depressive disorder, not otherwise specified, and PTSD.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The entire claims file must be made available to the examiner for review in conjunction with this examination.  The examination report must include a detailed account of all pathology found to be present.  

(a)  If the Veteran does meet the PTSD criteria, the examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis, and also provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis.  The examiner should consider the reported helicopter accident in service, the Veteran's brother being murdered, the accident the Veteran was involved in which led to his retirement, and any traumatic events the Veteran experienced while working as a firefighter for nearly two decades.  

(b)  If a psychiatric disorder other than PTSD is diagnosed, the VA examiner must state whether such a psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

In rendering these opinions, the examiner must acknowledge the Veteran's reports of symptoms, treatment and stressors; and should discuss both the findings at his November 2010 VA examination for PTSD (which found no Axis I diagnosis other than alcohol abuse was warranted) and his VA treatment records (which suggest he has PTSD).

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




